Title: Martin Van Buren to James Madison, 13 December 1830
From: Van Buren, Martin
To: Madison, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    W.
                                
                                Decr. 13t 1830
                            
                        
                        
                        I take pleasure in sending you the enclosed & beg to be kindly remembered to Mrs. Madison &
                            to assure you of my unalterable Respect & esteem
                        
                        
                        
                            
                                M Van Buren
                            
                        
                    With Mr Van Burens best respects for Mr & Mrs. Madison—